Citation Nr: 9905296	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-21 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In May 1996, the Board affirmed the actions of 
the RO. 

The appellant appealed the Board's decision to the United 
States Court of Veterans Appeals (Court).  In August 1997, 
the Court vacated the Board's May 1996 decision and remanded 
the case for further development, readjudication and 
disposition in accordance with the Court's Order.  The Board 
remanded the case to the RO in April 1998 for additional 
development, and the case has now been returned to the Board.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  A stressor used to diagnose post-traumatic stress 
disorder which is related to service has not been verified.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991); 38 C.F.R. §§ 3. 303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show no indication of 
any treatment for injuries or other problems implying he was 
associated with any combat action.  

A review of the service medical records discloses that in 
June 1973 the veteran complained of being depressed.  He 
wanted to get out of the Army.  He stated that he had never 
used drugs prior to service life, but while in Korea he "got 
strung out" and believed that if he could not get out of 
service, he would go back to taking drugs.  In a personal 
history questionnaire filled out at that time, he indicated 
that he had entered the service at the age of 17 in March 
1970.  He approached the mental hygiene clinic because of 
"personal problems with military life."  He indicated that he 
had received three Article 15's in the past, one for bad 
conduct, one for possession, and one for insubordination.  He 
claimed that Army life was "ruining me" and he stated that he 
had to get out of service or he would "go insane."  In July 
1973, notation was made that he had taken various drugs.  He 
stated that he heard voices when not under the influence of 
drugs.  He had not undergone any drug rehabilitation.  At the 
time of separation examination in April 1974, clinical 
evaluation reflected normal psychiatric status.

The veteran's service administrative records show that his 
military occupational specialty was as a communications 
center specialist.  He served in Vietnam from July 1971 to 
February 1972.  His military personnel records reflect his 
principal duty assignment from August 1971 to January 1972 
was as a communications center specialist with Company A, 500 
1st Signal Battalion (AMBL).  From January 1971 to February 
1972 his principal duty assignment was as a security guard 
with the 13th SOTE Detachment, United States Army, Pacific.  
His service records reflect that his decorations include a 
National Defense Service Medal, an Armed Forces Expeditionary 
Medal (Korea), a Vietnam Service Medal with a bronze service 
star, and a Republic of Vietnam Campaign Medal.  The record 
does not show that the veteran was awarded the Combat 
Infantry Badge, Purple Heart, or any other decoration 
reflective of combat activity.  

The veteran was hospitalized by VA in December 1977 for 
observation for infectious hepatitis.  Notation was made that 
he had had a drinking problem since 1972.  He reported that 
in 1970 he had begun abusing drugs. Examination during 
hospitalization reflected that he was mentally clear and 
alert.  The diagnoses included drug and alcohol abuse, by 
history.

In a report of contact dated in April 1982, notation was made 
that the veteran reported having had a great deal of problems 
with drugs and alcohol since service discharge.  The 
veteran's biggest problems had to do with adjustment to 
civilian life since service discharge.  Reportedly, he had 
not been able to hold a steady job for more than several 
months at a time.  The veteran found himself educationally 
disadvantaged due to the fact that he entered service right 
out of school and found himself not trained to cope with 
private industry "also as a result of psychiatric 
problems..."  The appellant claimed that he "saw a great deal 
of action" with the 101st Airborne Division in Vietnam.

A claim for service connection for post-traumatic stress 
disorder was received in August 1991.  The veteran did not 
report having received any treatment for the disorder in the 
years following service.

In an August 1991 statement, the veteran's ex-wife stated 
that they were married in November 1980 and divorced in 1988.  
She recalled that during their several years together, she 
observed the veteran having numerous physical problems and 
exhibiting unusual emotional behavior.  She described him as 
having been quick-tempered, isolated, and occasionally 
violent.  She also reported that the veteran had wide mood 
swings, worried a lot, and was emotionally distant.  She also 
indicated that the veteran was incapable of keeping a job, 
had a short attention span and a poor memory for dates, and 
seemed disoriented half the time.

Of record is an August 1992 communication from a counselor at 
the Southwest Counseling Center in Las Cruces, New Mexico.  
The individual stated that he had worked with the veteran 
over the prior month for symptoms of post-traumatic stress 
disorder.  The veteran had related events surrounding 
traumatic episodes to him and reported having had numerous 
recollections of events over the past 20 years.  The veteran 
had a marked inability to remember significant events, 
especially those that had to do with his training and 
possibly some operations he might have been on. Many of his 
memories were described as faulty inasmuch as he could not 
verify them by records nor could he explain what he was doing 
in some particular operation or some particular place, 
"primarily because he doesn't think he ever really knew what 
he was doing."  The individual stated there was no doubt in 
his mind that the veteran had post-traumatic stress disorder.

The veteran was accorded a psychiatric examination by VA in 
September 1992.  The claims folder was not available for 
review.  The veteran recalled that two friends had been 
killed in Vietnam, and that he suffered from dreams of being 
kicked off a helicopter.  He also dreamed of seeing a 9 year 
old who he reportedly witnessed being "cut to pieces."  
Findings were recorded and the diagnosis was post-traumatic 
stress disorder.

Of record is a private December 1992 disability determination 
service evaluation of the veteran.  The veteran stated that 
he received electroconvulsive therapy treatments at Fort 
Riley, Kansas, in 1973.  He stated that the doctor there told 
his family that these would either burn out the memories that 
he had and he could go on with a normal life, or he would 
continue to have difficulty.  He stated that he received 
treatment again in 1978 at Big Springs State Hospital.  He 
recalled that at that time he was in treatment for drugs and 
alcohol and had subsequently been told that it should have 
been treatment for post-traumatic stress disorder.  The 
examiner stated that he was in agreement with the 
aforementioned VA examination and gave an Axis I diagnosis of 
post-traumatic stress disorder.  Also diagnosed were alcohol 
dependence, in remission and substance abuse, also in 
remission.

In an affidavit dated in April 1993, the veteran stated that 
while marching with his platoon in basic training, a soldier 
drove a vehicle through his platoon and killed two fellow 
soldiers.  He referred to recollections of one traumatic 
experience in Vietnam when he was on his way to an air 
assault school and a truck ahead of his was blown up.  He 
recalled screaming everywhere, with bits and pieces of 
soldiers on the ground.  He also stated that while serving at 
Camp Carroll around November 1971, some South Vietnamese 
soldiers were shot and killed by American soldiers who 
counted the shootings as "kills." He referred to another 
incident in late November 1971 when a 9-year-old boy threw a 
can at his vehicle and he and other soldiers "opened fire 
and blew the child to pieces."  He recalled serving on a 
burial detail, and stated that he was involved in another 
incident in which a woman with a rifle entered a room where 
he was with a Vietnamese prostitute (apparently the woman's 
daughter) and he shot and killed her.  He stated that ever 
since service he has lived with depression and difficulty 
sleeping.  He reported that he had been married three times 
and had had so many jobs he could not keep count.

Received in August 1993 was a copy of a July 1973 
communication from the assistant chief of staff of the 1st 
Infantry Division (Mechanized) at Fort Riley, Kansas.  It was 
reported that the veteran had been admitted to the service 
department hospital at Fort Riley on July 10, 1973, for 
psychiatric observation.  The results of the evaluations 
conducted revealed no evidence of a psychosis, neurosis, or 
other mental illness that would warrant separation from 
service for medical reasons.  The attending psychiatrist 
believed the veteran had a character disorder and recommended 
that he be considered for administrative separation from 
service.  The veteran's commander indicated that he planned 
to process him for administrative separation by reason of 
unsuitability.

In a November 1993 letter, the Director of the U.S. Army and 
Joint Services Environmental Support Group (ESG) referred to 
an extract from the 101st Airborne Division Operation Report 
- Lessons Learned for the period ending October 31, 1971.  
The individual stated that in order to perform further 
research concerning any specific combat incidents and 
casualties, the veteran must provide the dates of an incident 
to within seven days, the type and location of the incident, 
numbers and full names of casualties, and other units 
involved.  It was reported that available casualty data did 
not list an individual named by the veteran as 
wounded/injured during the Vietnam war or the deaths of 
certain other individuals.   It was indicated that morning 
reports specific to a three month period could be ordered 
from the Director of the National Archives and Records 
Administration in St. Louis, Missouri. 

The RO attempted to obtain more detailed information from the 
veteran but, in a December 1993 letter submitted by the 
veteran, he indicated that he could not remember specific 
dates concerning his claimed stressors.

The veteran was hospitalized by VA from December 1993 to 
March 1994.  He stated that while in Vietnam his assignment 
was to set surveillance probes to monitor North Vietnamese 
Army troop movements.  He indicated that he was "wounded" 
on one occasion when a rocket hit his location.  He stated 
that he was on top of a bunker when he was blown off the 
bunker.  He did not remember what happened for about one day.  
He gained consciousness at an aid station, but could not 
remember which one.  He indicated he was told he had a 
concussion and was given three days off.  He further stated 
that there was another incident when he was on a truck and an 
8- or 9-year-old child threw something at the truck.  He and 
six other men on board opened fire on the child and shot and 
killed him.

He further related that he had served in Vietnam for 10 
months when he killed a Vietnamese woman in a village.  He 
stated he was immediately sent to Hong Kong by a civilian 
transport and then to the Philippines and eventually to Japan 
and Korea where he stayed 3 to 3 1/2 months with civilians.  
He indicated that he turned himself into the authorities at 
that time.  He had psychogenic amnesia for these events and 
had no idea where exactly he was and what he was doing there.  
He stated that he was put in the brig and was charged with 
being absent without leave.  He recalled the charges were 
eventually dropped because "they didn't know what to do with 
me."  He was then placed on a remote microwave site for 11 
months and was then sent back to the United States to Fort 
Riley.  He reported multiple problems in the years following 
service discharge.  The final hospital diagnoses included 
chronic, severe post-traumatic stress disorder; psychosis, 
not otherwise specified; major depression; generalized 
anxiety disorder; dissociative disorder, not otherwise 
specified; panic disorder with agoraphobia; alcohol 
dependence, in remission; psychogenic amnesia, secondary to 
post-traumatic stress disorder.

On his April 1994 substantive appeal, the veteran indicated 
that he desired a Board hearing.  In July 1994, the veteran's 
representative amended the hearing request to that at the 
local level.  The veteran gave testimony regarding 
recollections of his experiences in Vietnam at a hearing 
before a hearing officer at the RO in October 1994.  A 
written transcript of the hearing is of record and has been 
considered by the Board. 

Of record is a September 1994 communication from the Director 
of the Textual Reference Section of the National Archives 
which was to the effect that the Archives accessioned what 
was reputed to be most of the extant records of Army units 
that served in Vietnam.  It was noted that the records 
contained many gaps and it was related that for some units 
there were no records existing at all.  The missing records 
did not appear to still be extant.  The Reference Section was 
unable to identify a unit described as the 13th SOTE 
Detachment 1.   

A September 1996 statement from Ray [redacted] was received by VA 
in October 1996.  Mr. [redacted] states that he was the veteran's 
platoon sergeant and that they were stationed together in 
Vietnam from June 1971 to February 1972.  Their company was 
called 13th SOTE (Security Operations Tactical Company.)  
They were attached to the 101st Airborne Divisions Infantry 
Security Force and their primary mission was to provide truck 
convoy security, night perimeter bunker duty, village search 
patrols, and night ambush actions.  Mr. [redacted] further stated 
that he knew about the veteran's traumatic events.  In 
discussing specific stressors reported by the veteran, Mr. 
[redacted] stated that he was not on the night ambush when the 
fire fight with the ARVN patrol took place, but he had to 
debrief the patrol the next morning.  The U.S. troops had set 
a night ambush on a well used trail.  Towards morning there 
was movement and the ambush was sprung.  There were four 
ARNV's killed.  Their troops wanted to claim these dead as 
confirmed enemy KIA's, but this was not allowed.  Thereafter 
the outfit was transferred to the Can Tho area of operations.  
Mr. [redacted] also reported that he saw what happened when the 
Vietnamese woman was killed.  They were on a search patrol in 
a small village.  The veteran and he were in a hooch 
searching it when this young girl came running into the 
hooch.  It surprised both of them and the veteran turned and 
fired on the girl killing her.  Her mother was standing there 
while all this went on.  The girl was unarmed and this fact 
devastated the veteran from then on.  It was also reported 
that, when the young girl was killed, Mr. [redacted] was there 
and saw what happened.  Mr. [redacted] also recounted that on one 
occasion they were on truck convoy security, waiting for the 
roads to be cleared by the engineers.  They were sitting in 
the back of a five ton truck just relaxing.  As usual, there 
were children hanging all around begging for food.  All of a 
sudden a child came running at their truck with something in 
his shirt.  Somebody yelled he had a grenade and they 
"opened up on the kid tearing him apart."  They soon found 
out that he was not armed, he only had a coke can.  Not long 
after that, the veteran was rotated home. 

Analysis

The veteran and his representative essentially maintain that 
he has post-traumatic stress disorder as a direct result of 
his experiences while serving with the Army in Vietnam.  It 
is asserted that the veteran has been repeatedly diagnosed as 
having post-traumatic stress disorder by VA physicians.  
After reviewing the record, the Board finds that his claim on 
this issue is plausible; therefore, it is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
also satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Although a number of health care professionals have accepted 
the veteran's account of his experiences in Vietnam as 
truthful and indicative of post-traumatic stress disorder, 
the Board is not required to do the same, charged as it is 
with the duty to assess the credibility and weight to be 
given to the evidence.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  While the conclusion of an examining health care 
provider is a medical conclusion which the Board cannot 
ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66, 70 
(1991), the Board must assess whether credible evidence 
supports the veteran's account of in-service stressor events.

Service connection for post-traumatic stress disorder 
requires evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See, Zarycki v. Brown, 6 Vet. 
App. 91, 97 (1993) (citing 38 C.F.R. § 3.304(f)); see also 
Cohen v. Brown, 10 Vet. App 128, 138 (1997).  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of post-
traumatic stress disorder will depend upon whether or not the 
veteran was engaged in combat with the enemy.  Where it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran engaged in combat with 
the enemy and the claimed stressor is combat-related, the 
veteran's lay testimony may be sufficient to establish the 
occurrence of such a stressor, provided such testimony is 
credible and consistent with the circumstances, conditions, 
and hardships of service.  Zarycki, 6 Vet. App. at 98.  
However, where the veteran did not engage in combat or the 
claimed stressor is not combat-related, the record must 
contain service records or evidence from other sources which 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The veteran and his representative contend that the evidence 
of record shows that the veteran was engaged in combat while 
in Vietnam.  In the alternative, it is maintained that, if it 
is determined that the veteran was not engaged in combat, 
then his claimed stressors have been corroborated by other 
evidence of record.  Concerning whether the veteran was 
engaged in combat, it is asserted that the evidence shows 
that the veteran's duty MOS in January 1972 was security 
guard, with an "11B" code, and that this is a combat MOS.  
The veteran's representative contends that the fact that the 
veteran served in a combat MOS during part of his tour of 
duty in Vietnam should entitle him to consideration as a 
combat veteran.  It is further noted that the veteran served 
in the 15th unnamed campaign and that he received the 
Republic of Vietnam Campaign Medal with Device, and the 
Republic of Vietnam Gallantry Cross with Palm.  It is also 
maintained that the evidence shows that the veteran's unit, 
the 501st Signal Battalion, was part of the 101stAirborne 
Division and that the 101st Airborne Division was subjected 
to various combat situations. 

Despite the veteran's contentions that the record shows he 
was engaged in combat in Vietnam, the Board finds that the 
service medical and administrative records do not establish 
that he served in combat.  The fact that the veteran served 
as a security guard with an "11B" code does not mean that 
he actually engaged the enemy in combat.  Moreover, the fact 
that the veteran's unit was part of a larger division that 
was involved in combat does not mean that the veteran was.  
Likewise, none of the awards and decorations that the veteran 
has been shown to have received are sufficient to presume he 
engaged in combat.  See, 38 C.F.R. § 3.304(f).  Therefore, as 
noted above, his reported stressors must be corroborated by 
other evidence. 

In April 1998, the Board remanded the veteran's case to the 
RO for additional development.  The Board instructed the RO 
to state the source of the acoustic trauma which formed the 
basis of a grant of service connection for tinnitus in a 
March 1993 rating decision, to include whether the source of 
such trauma was exposure to noise associated with combat.  In 
a July 1998 rating decision that continued the denial of 
service connection for post-traumatic stress disorder, the RO 
stated that there was not sufficient evidence to establish 
that the veteran was actually in combat and that the acoustic 
trauma conceded in the 1993 grant of service connection for 
tinnitus was based upon his duties as a communications 
specialist, due to crackling and static over the earphones.

In an attempt to assist the veteran in obtaining the 
necessary verification of his reported stressors, the RO was 
also instructed to request that he provide more detailed 
information concerning his stressors.  The representative, 
however, submitted a letter in June 1998 in which he 
responded that it was his position that the request for more 
specific details concerning the veteran's stressors was 
"totally unwarranted" and, in essence, that there was 
currently sufficient information in the record to support the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder.  Thus, as the veteran has not 
cooperated in providing any additional information to verify 
his reported stressors, the Board must now consider the claim 
based upon the current evidence of record.  

The veteran previously provided information about various 
events he claims occurred during service.  The information 
that he provided has been submitted to ESG and a search for 
any possible documents to verify the events was performed.  
ESG indicated that it was unable to verify the incidents 
reported by the veteran and that, in order to perform further 
research concerning any specific combat incidents and 
casualties, the veteran had to provide more specific 
information.  However, as noted above, the veteran has 
refused to do so.  It was also reported by ESG that available 
casualty data did not list an individual named by the veteran 
as wounded/injured during the Vietnam war or the deaths of 
certain other individuals.  ESG also pointed out that 
civilian incidents, such as the report of killing a female 
and a child, were extremely difficult to verify; these 
incidents were not verified.

While the veteran has described instances which he considers 
traumatic, he is unable or unwilling to provide details 
regarding his Vietnam service sufficient to obtain 
independent verification, and the information provided by him 
on various occasions is inconsistent with other evidence and 
does not lend support to his overall credibility.  For 
example, during VA hospitalization from December 1993 to 
March 1994, he stated that it was during his 10th month of 
service in Vietnam when he shot and killed a Vietnamese 
woman.  His service personnel records, however, disclose that 
he only served in Vietnam from July 1971 to February 1972, a 
time frame of about 7 months.  He also reported that he was 
wounded in action when a rocket hit his location and caused 
him to sustain a concussion.  The service medical records 
contain no documentation of this incident.  Additionally, in 
an August 1992 communication, a veteran's specialist who had 
worked with the veteran for only a month or so reported that 
the veteran had a marked inability to remember significant 
events, especially those that had to do with his training and 
possibly some operations he might have been on.  The 
individual reported that many of the veteran's memories were 
faulty inasmuch as he could not verify them by records nor 
could he explain what he was doing in some particular 
operation or some particular place.  In this regard, 
sufficient attempts have been made by the RO to help the 
veteran corroborate some of his alleged stressors, but these 
attempts have been unsuccessful.  Finally, the statement from 
Mr. [redacted] is inconsistent with the veteran's account of the 
incident involving the killing of a Vietnamese woman.  Mr. 
[redacted] recounts that a young girl was killed while her mother 
watched, while the veteran has reported that, while he was 
with a Vietnamese prostitute, another woman (who could have 
been her mother) came into the room and that this other woman 
was killed.

The Board has considered the veteran's claimed in-service 
stressors in light of the overall evidence of record.  The 
Board, however, finds that the evidence is insufficient to 
corroborate the veteran's claimed stressors.  The only 
evidence offered to substantiate the incidents that the 
veteran claims as stressors are his various and conflicting 
accounts of the events, and a statement from an individual 
who served with him in Vietnam which conflicts with the 
appellant's account of events.  These accounts were prepared 
many years after the events in questions and are not 
supported by independent sources.  The contemporaneous 
documents pertaining to the time the appellant was stationed 
in Vietnam do not corroborate the claimed incidents as 
reported by the veteran and the individual who served with 
him.  The absence of any description of actual contact with 
the enemy or the other claimed stressors in the veteran's 
service medical records, service administrative records, and 
available unit history/lessons learned documents during the 
period described by the veteran is highly probative and casts 
considerable doubt on the veracity of his stressor stories.

Accordingly, since it has not been established by the record 
that the veteran engaged in combat with the enemy and as 
there are no verified stressors relating to service to 
support his claim, the Board finds that entitlement to 
service connection for post-traumatic stress disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.303, 
3.304.  The claim is denied.  

In reaching this determination, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
  The veteran had reported that one of the individuals served in basic training with him and was his best 
friend and he recalled receiving a letter from the individual's mother indicating that he had been wounded in 
an attack in Vietnam.  The veteran went on to say that he felt guilty for not having been in Vietnam at the 
time.  As for the other named soldiers, the veteran reported they were the individuals who were killed when 
the vehicle drove through his platoon in basic training. 
  The veteran had previously indicated that he experienced traumatic incidents while serving as a member of 
the 13th SOTE, Detachment 1.

- 14 -


